Citation Nr: 1829702	
Decision Date: 07/12/18    Archive Date: 07/24/18

DOCKET NO.  16-01 475	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Castillo, Counsel




INTRODUCTION

The Veteran had active duty from November 1942 to February 1946.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2015 by a Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded in July 2016 and September 2017 for additional development.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
 

FINDING OF FACT

In May 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a handwritten statement received in May 2018, the Veteran withdrew from appeal the issues of entitlement service connection for left shoulder and left knee disorders.  Later in May 2018, the Veteran's representative submitted a second written statement confirming the Veteran's intent to withdraw such issues from appeal.  See DeLisio v. Shinseki, 25 Vet. App. 45, 47 (2011).  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they must be dismissed.


ORDER

The appeal is dismissed.



		
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


